Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 13, and 20 are directed to an allowable apparatus. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 2,12,14,19,21, and 29-30, directed to an unelected species, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed species previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement as set forth in the Office action mailed on 2/13/20 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The below amendment of claims 1, 2, 13, 14, 20, and 21 were approved in the interview with Paul Novak (Reg. 55,504) on 2/16/21 to overcome 112(b) concerns of the examiner.          

Claims (amended): 

1. (Currently amended) A heat exchanger assembly comprising:
an inlet duct lower wall interfacing with a bypass duct;
an outlet duct lower wall interfacing with the bypass duct;
a heat exchanger coupled between the inlet duct lower wall and the outlet duct lower wall wherein an intake plane of the heat exchanger is not normal to an inlet duct air flow direction at the intake plane; and
a fairing coupled to the top of the heat exchanger wherein the fairing forms an inlet duct upper wall, an outlet duct upper wall and a bottom that spans between the inlet duct upper wall and outlet duct upper wall and wherein a first angle is formed between the inlet duct upper wall and the bottom and a second angle is formed between the outlet duct upper wall and the bottom  and one of 


2.    (Withdrawn amended) The heat exchanger assembly of claim 1, wherein the heat exchanger is angled forward or backward with respect to a normal to the inlet duct air flow direction at the intake plane and the heat exchanger is angled in at least one additional plane.

13.    (Currently amended) A heat exchanger assembly comprising:
an inlet duct;
an outlet duct;
a heat exchanger coupled between the inlet duct and outlet duct wherein an Intake plane of the heat exchanger is not normal to an inlet duct air flow direction at the intake plane; and
a fairing coupled to the top of the heat exchanger wherein the fairing forms an inlet duct upper wall, an outlet duct upper wall, and a bottom that spans between the inlet duct upper wall and outlet duct upper wall and wherein a first angle is formed between the inlet duct upper wall and the bottom and a second angle is formed between the outlet duct upper wall and the bottom  and one of either the first angle and second angle is less than 180 degrees and one of either the first angle and second angle is more than 180 degrees.

a normal to the inlet duct air flow direction at the intake plane and the heat exchanger is angled in at least one additional plane.

20. (Currently amended) A heat exchanger assembly comprising: 
an inlet duct;
an outlet duct;
a heat exchanger coupled between the inlet duct and outlet duct wherein an intake plane of the heat exchanger is not normal to an inlet duct air flow direction at the intake plane; and
a fairing coupled to the top of the heat exchanger wherein the fairing forms an inlet duct upper wall, an outlet duct upper wall, and a bottom that spans between the inlet duct upper wall and outlet duct upper wall and wherein a first angle is formed between the inlet duct upper wall and the bottom and a second angle is formed between the outlet duct upper wall and the bottom  and one of either the first angle and second angle is less than 180 degrees and one of either the first angle and second angle is more than 180 degrees.

21. (Currently amended) The heat exchanger assembly of claim 20, wherein the heat exchanger is angled forward or backward with respect to a normal to an inlet duct air flow direction at the intake plane and the heat exchanger is angled in at least one additional plane.



Reason for Allowance
Claims 1-33 are being allowed.
The following is an examiner’s statement of reasons for allowance:  Prior art does not anticipate nor render obvious the combination set forth in the independent claims of a heat exchanger assembly with the inlet and outlet ducts and a fairing as claimed, specifically where wherein a first angle is formed between the inlet duct upper wall and the bottom and a second angle is formed between the outlet duct upper wall and the bottom  and one of either the first angle and second angle is less than 180 degrees and one of either the first angle and second angle is more than 180 degrees. 
The closest prior art of record is over Stuber (US 4,659,351) and Pelle (US 2004/0255618).
Stuber teaches a process (see Fig. 2) for producing liquid helium (64) from a source gas mixture (10) comprising nitrogen and helium, comprising the steps of:
separating nitrogen from the source gas mixture using a cryogenic purifier (at least 16, 22, 28, 34) at a temperature below a temperature of the source gas mixture; subjecting helium in a helium liquefier (62 and related componentry) to a work cycle comprising in series: a compression (80) of the helium, a cooling (within 62) and an expansion (70) of the compressed helium and a reheating (in 13) of the cooled and expanded helium; and transferring helium produced by the purifier to the work cycle of the liquefier using a helium transfer line (60) that connects an outlet of the purifier to an inlet of the liquefier; wherein: the source gas mixture comprises helium at a molar 
Pelle teaches it is conventional to employ a source of pressurized gaseous nitrogen (see cycle having 23, 24, 25) that is connected to an expansion circuit (see 24) of a cryogenic purifier (A) for the purpose of augmenting the refrigeration provided to the purifier.
This prior art individually or in combination with other prior art does not teach or make obvious the combination set forth in the independent claim of a facility for producing liquid helium as claimed, specifically the circuit for expanding the gaseous nitrogen is in heat exchange with the at least one heat exchanger of the circuit for separating nitrogen from the source gas mixture in order to transfer frigories from the expanded gaseous nitrogen to said separation circuit the source gas mixture in the cryogenic purifier via the at least one heat exchanger as in independent claim 11.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M ATTEY whose telephone number is (571)272-7936.  The examiner can normally be reached on Monday-Thursday 8-5 and Friday 8-10 and 2-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOEL M ATTEY/Primary Examiner, Art Unit 3763